DETAILED ACTION
This action is in response to communications filed on 02-02-2022 amending claims 17-20.  Currently pending claims considered are claims 1-20. This application is a CIP of 16/877,440, 05/18/2020 PAT 10762526; 16/877,440 is a CON of 16/823,323 03/18/2020 PAT 10692108; 16/823,323 is a CON of 15/950,019 04/10/2018 PAT 10621620; 15/950,019 is a CON of 15/483,790 04/10/2017 PAT 10521822. 

INFORMATION DISCLOSURE STATEMENT
The information disclosure statement(s) submitted: 01-19-2022, 12-02-2021, 08-03-2021,  has/have been considered and made of record in the application file.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 
The following is a quotation of pre-AIA  35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim 1-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bjontegard (US 9,338,622) in view of Vaynblat (US 9,672,538) and further in view of High (WO 2017/161237 Al).Regarding claim(s) 1, 17, Bjontegard discloses: A method comprising, A non-transitory computer-readable medium storing instructions that when executed by a computer, cause it to perform the following steps (i.e., a non-transitory device or computer, capable of storing instructions, i.e., with suitable combination of hardware and software perform steps, Applicant specification, ¶¶268) [4:1-55: employing a computer]: 
receiving an image from a device associated with a consumer, wherein the image comprises a first brand asset (i.e., receiving an image(s) from a user’s device in association with an augmented reality system, AR, in order to associate an image, including a brand(s), with another image(s), and a plurality of objects or assets within the AR system, consistent with Applicant specification, ¶¶13-16); [16:1-22, 20:1-16, 27:1-20: using a “camera of [a] mobile device with [] AR” on the mobile to capture a brand or image associated with a “specific team jersey”, a first brand]



processing the image for the first brand asset; [16:1-22, 20:1-16, 27:1-20: employing “image recognition”, and correlation or processing using a “camera of [a] mobile device with the AR” with an “existing data file” on the mobile device and a brand or image associated with a “specific team jersey”, a first brand, processing also performed by an AR system]

processing the image for a first location (i.e., determining a location associated with an image); [16:1-22, 20:1-16, 27:1-20: employing “image recognition”, and correlation or processing using a “camera of [a] mobile device with the AR” with an “existing data file” on the mobile device and a brand or image associated with a “specific team jersey”, a first brand, processing also performed by an AR system, within a first location associated with a tournament]


retrieving a media content with the second brand asset (i.e., retrieving content such as a coupon); [16:1-22: retrieving coupons, associated with said image]

providing the media content (i.e., providing retrieved content such as a coupon); [16:1-22: providing content, including coupons, associated with said image]


receiving an indication that the consumer has performed the at least one action (i.e., providing feedback regarding an action(s) of a consumer(s) – and whether or not a contextually relevant offer presented to a user was acted upon or not – determining what worked and what did not); [30:56-65]


updating the media content based on the at least one action (i.e., providing feedback regarding an action(s) of a consumer(s) – and whether or not a contextually relevant offer presented to a user was acted upon or not – determining what worked and what did not – providing relevant offers based on feedback learning); [30:56-65] 
Regarding [h], Bjontegard discloses the tracking of actions associated with a consumer user’s behavior; [19:20-21:15: tracking user behavior over time]. Bjontegard may not explicitly disclose, as disclosed by Vaynblat:
tracking for at least one action (i.e., employing a cookie mechanism by transmitting or storing a cookie to a user device for use in tracking and correlating actions and/or geolocation(s) of said user, consistent with Applicant specification, ¶¶230, 250, 365); [23:51-24:67]
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to have modified Bjontegard to include the aforesaid mechanism(s) [h] as taught by Vaynblat. One of ordinary skill would have been so motivated to include said mechanism(s) to provide the most relevant content provided by a motivated advertiser of products and services as represented by advertisement content provided to a consumer user, at a propitious moment at the right time and place.

Bjontegard does not explicitly disclose, as disclosed by High:
associating a second brand asset with the first brand asset, wherein the second brand asset is within a predetermined distance of the first location (i.e., providing a brand’s substitute within a predetermined distance of a first brand located at a first facility or first brand location to a second facility or second brand location); [¶¶36-37: a “first physical object”, a first brand, a “24 pack of CocaCola®” located at a first “retail location”, or “first facility”, is associated with a second brand a “24 pack of Sprite®” located at a “second facility within a predetermined distance of the first facility”]
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to have modified Bjontegard and Vaynblat to include the aforesaid mechanism(s) [i] as taught by High. One of ordinary skill would have been so motivated to include said mechanism(s) to promote minimal frictions between a consumer’s desire for a brand or its most relevant complementary or brand substitute, providing a brand’s substitute within a predetermined distance of a first brand located at a first facility or first brand location to a second facility or second brand location. [¶¶36-37]

Regarding claim(s) 2, the combination of Bjontegard, Vaynblat, and High discloses: The method of claim 1. Bjontegard discloses: wherein receiving the image from the device associated with the consumer comprises receiving at least one of the following: an advertisement, and a picture in a photo-library (i.e., a image or picture taken by a user, that is resident on a compartment or library of the user’s device). [20:1-50, 27:1-15] 
Regarding claim(s) 3, the combination of Bjontegard, Vaynblat, and High discloses: The method of claim 1. Bjontegard discloses: wherein processing the image for the first brand asset comprises processing for at least one of the following: a picture of a brand logo, a brand slogan, a brand name, a brand object, an advertisement in a billboard, and a store front (i.e., an brand image). [16:1-22] 
Regarding claim(s) 4, the combination of Bjontegard, Vaynblat, and High discloses: The method of claim 1. Bjontegard discloses: wherein updating the media content comprises updating via an Augmented Reality ("AR") superimposition of the first content. [30:56-65]Regarding claim(s) 5, the combination of Bjontegard, Vaynblat, and High discloses: The method of claim 1. Bjontegard discloses: wherein receiving the indication that the consumer has performed the at least one action comprises detecting an event at a point of sale (i.e., identifying actions, including winning a game associated with a point of sale within an AR system). [39:30-40:15]

Regarding claim(s) 6, the combination of Bjontegard, Vaynblat, and High discloses: The method of claim 1. Bjontegard discloses: wherein receiving the indication that the consumer has performed the at least one action comprises receiving at least one of the following: location data, sensor data, telemetry data, device usage data, and a unique identifier (i.e., telemetry data). [32:1-15]Regarding claim(s) 7, the combination of Bjontegard, Vaynblat, and High discloses: The method of claim 1. Bjontegard discloses: wherein receiving the indication that the consumer has performed the at least one action comprises receiving an indication that the consumer is moving along a particular path, towards a particular destination and within a particular time period (i.e., performing an action associated with a derived direction of a consumer within a time period including a number of days).  [22:1-30]
Regarding claim(s) 8, the combination of Bjontegard, Vaynblat, and High discloses: The method of claim 1. Bjontegard discloses: further comprising transmitting the image to a device configured to receive the image (i.e., wherein an image is transmitted to a server for image processing, consistent with Applicant’s specification, ¶260). [16:1-22: wherein processing is performed on the device in the cloud based on image data received from a user’s device]Regarding claim(s) 9, the combination of Bjontegard, Vaynblat, and High discloses: The method of claim 8. Bjontegard discloses: wherein processing the image for the first brand asset comprises processing the image on the device configured to receive the image. [16:1-22: wherein processing is performed on the device in the cloud based on image data received from a user’s device]


Regarding claim(s) 10, the combination of Bjontegard, Vaynblat, and High discloses: The method of claim 8. Bjontegard discloses:  wherein processing the image for the first location comprises processing the image on the device configured to receive the image. [16:1-22: wherein processing is performed on the device in the cloud based on image data received from a user’s device]
Regarding claim(s) 11, the combination of Bjontegard, Vaynblat, and High discloses: The method of claim 8. Bjontegard discloses: wherein processing the image for the first brand asset comprises ascertaining that at least a portion of the brand asset is present within the captured content. [16:1-22: identifying a branded object(s) within an image]
Regarding claim(s) 12, the combination of Bjontegard, Vaynblat, and High discloses: The method of claim 1. High discloses: wherein associating the second brand asset to the first brand asset comprises associating at least one of the following: 
a complimentary to the first brand asset (i.e. identifying an asset complimentary to a detected asset within a given proximity), [¶¶36-37: a “first physical object”, a first brand, a “24 pack of CocaCola®” located at a first “retail location”, or “first facility”, is associated with a second brand a “24 pack of Sprite®” located at a “second facility within a predetermined distance of the first facility”]
an offering associated with the first brand asset, 
an advertisement associated with the first brand asset, 
a promotion associated with the first brand asset, 
a vendor associated with the first brand asset, 
a company associated with the first brand asset, and a variation of the first brand asset. 
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to have modified Bjontegard and Vaynblat to include the aforesaid mechanism(s) [i] as taught by High. One of ordinary skill would have been so motivated to include said mechanism(s) to promote minimal frictions between a consumer’s desire for a brand or its most relevant complementary or brand substitute, providing a brand’s substitute within a predetermined distance of a first brand located at a first facility or first brand location to a second facility or second brand location. [¶¶36-37]
Regarding claim(s) 13, the combination of Bjontegard, Vaynblat, and High discloses: The method of claim 1, further comprising enabling an interaction with the consumer of the media content in conjunction with, at least in part, the media content (i.e., identifying actions performed within an AR system as executed from a consumer device). [30:56-65]Regarding claim(s) 14, the combination of Bjontegard, Vaynblat, and High discloses: The method of claim 1. Bjontegard discloses: wherein receiving the indication that the consumer has performed the at least one action comprises detecting an action performed on the device (i.e., identifying actions performed within an AR system as executed from a consumer device). [30:56-65]Regarding claim(s) 15, the combination of Bjontegard, Vaynblat, and High discloses: The method of claim 1. Bjontegard discloses: wherein processing the image for a first location comprises retrieving image geolocation data (i.e., determining the location corresponding to the image captured by a camera and image recognition system associated with a cloud infrastructure). [20:1-50, 27:1-15]Regarding claim(s) 16, the combination of Bjontegard, Vaynblat, and High discloses: The method of claim 1. Bjontegard discloses: further comprising compiling analytics based on the at least one action (i.e., analytics). [FIG(s) 11]


Regarding claim(s) 18, the combination of Bjontegard, Vaynblat, and High discloses the non-transitory computer-readable medium of claim 17. Bjontegard discloses: further comprising a communication interface (i.e., employing a beacon for transmitting data, consistent with Applicant’s specification, ¶370). [23:1-45] 
Regarding claim(s) 19, the combination of Bjontegard, Vaynblat, and High discloses the non-transitory computer-readable medium of claim 17. Bjontegard may not disclose, as disclosed by Vaynblat [a]: wherein the communication interface is further configured to transmit a cookie to the device, wherein the cookie is configured to track activity on the mobile device (i.e., employing a cookie). [23:51-24:67]
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to have modified Bjontegard to include the aforesaid mechanism(s) [a] as taught by Vaynblat. One of ordinary skill would have been so motivated to include said mechanism(s) to provide the most relevant content provided by a motivated advertiser of products and services as represented by advertisement content provided to a consumer user, at a propitious moment at the right time and place.Regarding claim(s) 20, Bjontegard, Vaynblat, and High discloses the non-transitory computer-readable medium of claim 17. Bjontegard discloses: wherein the processor is further configured to generate statistics based on detecting the at least one action. [30:56-65]








Response to Arguments
Applicant’s arguments regarding amendments filed on 02-02-2022, with respect to the rejection(s) of claim(s) 6-7 have been fully considered. Pursuant to Applicant’s amendments of claims 17-20, 101 software per se rejections are jettisoned.
The Applicant contention, as provided subsequently in [a], fails to provide factual support, resulting in an unpersuasive argument, one that fails to shift the burden1 to the Office [See MPEP 2145 (infra)], the Applicant contending the following regarding the prior art and claims 1, 17 and dependent claims 2-16 and 18-20:
Bjontegard does not disclose “associating a second brand asset with the first brand asset, wherein the second brand asset is within a predetermined distance of the first location”. This is not the case: summarizing:
“Bjontegard does not explicitly disclose, as disclosed by High:
associating a second brand asset with the first brand asset, wherein the second brand asset is within a predetermined distance of the first location (i.e., providing a brand’s substitute within a predetermined distance of a first brand located at a first facility or first brand location to a second facility or second brand location); [¶¶36-37: a “first physical object”, a first brand, a “24 pack of CocaCola®” located at a first “retail location”, or “first facility”, is associated with a second brand a “24 pack of Sprite®” located at a “second facility within a predetermined distance of the first facility”]
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to have modified Bjontegard and Vaynblat to include the aforesaid mechanism(s) [i] as taught by High. One of ordinary skill would have been so motivated to include said mechanism(s) to promote minimal frictions between a consumer’s desire for a brand or its most relevant complementary or brand substitute, providing a brand’s substitute within a predetermined distance of a first brand located at a first facility or first brand location to a second facility or second brand location. [¶¶36-37]”.
Consequently, the prior art of record is maintained.
Conclusion
The prior art made of record and NOT relied upon is considered pertinent to applicant's
disclosure pursuant to that well-known to one of ordinary skill in the art (as furnished previously in the prior Office Action): Shim (US 2016/0048869), Waldron (US 2017/0213240): tracking consumer devices along paths for relevant provision of content, McGrath (US 10,062,099): determining physical location metadata of an image captured by a consumer device, said device employing geotagging of said image and Exchangeable image file format, Exif, without cloud or Big Data infrastructure, to store said image on the device.
THIS ACTION IS MADE FINAL.  
Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.   
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL EZEWOKO whose telephone number is 571 272 7850. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, WASEEM ASHRAF can be reached on 571 270 3948. The fax phone number for the organization where this application or proceeding is assigned is 571-273-7850.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MICHAEL I EZEWOKO/Examiner, Art Unit 3682                                                                                                                                                                                                        
                                                                 
 





    
        
            
        
            
    

    
        1MPEP 2145: If a prima facie case of obviousness is established, the burden shifts to the applicant to come forward with arguments and/or evidence to rebut the prima facie case. See, e.g., In re Dillon, 919 F.2d 688, 692, 16 USPQ2d 1897, 1901 (Fed. Cir. 1990) (en banc). Rebuttal evidence and arguments can be presented in the specification, In re Soni, 54 F.3d 746, 750, 34 USPQ2d 1684, 1687 (Fed. Cir. 1995), by counsel, In re Chu, 66 F.3d 292, 299, 36 USPQ2d 1089, 1094-95 (Fed. Cir. 1995), or by way of an affidavit or declaration under 37 CFR 1.132, e.g., Soni, 54 F.3d at 750, 34 USPQ2d at 1687; In re Piasecki, 745 F.2d 1468, 1474, 223 USPQ 785, 789-90 (Fed. Cir. 1984). However, arguments of counsel cannot take the place of factually supported objective evidence. See, e.g., In re Huang, 100 F.3d 135, 139-40, 40 USPQ2d 1685, 1689 (Fed. Cir. 1996); In re De Blauwe, 736 F.2d 699, 705, 222 USPQ 191, 196 (Fed. Cir. 1984)